Title: To James Madison from Maria Aletta Hulshoff, 1 June 1814
From: Hulshoff, Maria Aletta
To: Madison, James


        
          Sir.
          Newyork June 1st 1814.
        
        Cheered by the expectation that we soon may learn the utter downfall, yea I hope the death, of the wicked corsican usurper, and that peace be restored to the ruined bleeding countries of Europe, I pray, I entreat you, in the behalf of many thousands that suffer in this once so happy and flourishing land, do all what lies in your power for to restore peace with its innumerable blessings to this land, and do put a stop forthwith to the effusion of american blood, by armistice if ever possible, or at least by such orders as will prevent the most wanton sacrifice of valuable lifes in attacks with not any great object in view, and whilst the negotiations are pending! And may no stores be left about the lines which invite bloody attacks!
        O what awful responsability rests upon you in your exalted station! May you feel yourself a father a protector of each and every american, each and every soldier; and may not a single man more be left to perish

in the sad contest! Blessed are the peace-makers says He before whose tribunal we all shall appear after a few days stay longer here below. O may you have to recollect on a blessed dying bed, that you successfully endeavoured to restore peace, not mindfull of the frowns of any person who may have foolish duellist’s in stead of christian principles, or who may be secretly actuated by the most vile selfish motives, or be blind and unthinking! May you but realise in some measure what a dreadful evil war is, and that almost no sacrifice can be too great for to obtain peace!
        Indeed freedom and peace and happiness ought to be united. For wicked despots it is usual to have thousands after thousands slaughtered in war upon war. How momentous, how true, are many of ⟨Mr.⟩ Paine’s sayings concerning war, in his rights of Man. A few years ago I delighted to point at this happy la⟨nd as ha⟩ving no king, no war, no taxes, &c. &c. O may very soon peace be restored and america not sink deeper, but may still through length of time america’s happiness and constant peace speak forcibly in favor of republican principles.
        Since my early years I stedfastly adhere to the pure french political principles of 1793; so indeed I am not partial in favour of any of those that rule the suffering Nations in Europe. But though the ninth Thermidor is that black day, in my sight, after which but little hope was left to the true friends of the People, as to the triumph of the principles, there remained however some liberty, untill Buonaparte and his coöperators annihilated the very last remnant of it, yea the name of republic, in france italy, holland &c. and established a military despotism horrible and tyrannical beyont all description (1). All france was indeed “one vast prison”; the dreadful conscription kindled a secret fire of abhorrence of him in almost every bereaved and mourning familly; and the ardent longing for any change was very universal already several years ago. This tyranny was insupportable even for the french however much used to the abasing also, but softer regal joke. Stedfast Republicans as well as royalists longed for war with russia’s emperor that Buonaparte might be overtrown; the downfall of the murdering monster was not less the wish of his poor conscript soldiers. And now, sooner than I dared to hope—(though I expected such like end to such a tyranny and the
        (1) I think that, Bernadotte excepted, not even the rulers of the European nations had of late any adequate conceptions of the state of slavery the french groaned under. They dared not to complain; their feeling could not safely “embody itself in a whisper.” When once true accounts will reach this land they must appear exaggerated and incredible. Not long ago I rejoiced much at seeing the tyrant’s portrait drawn with a few masterly strokes by the late president of these United States.
        
        horrible conscription,) he finishes to rage and oppress! Yes should he still struggle a few months longer and drench the french soil with french blood and perhaps occupy Paris once more, which is, I think, a vast heap of houses in a military point of view; I feel very confident, now that a considerable part of france has been enabled to rise, and has risen against him, that his downfall is certain, and that a bourbon will soon reign.
        Then, Europe reviving by peace, the english government may very soon have no occasion for a large proportion of ⟨its⟩ maritime force and veteran soldiers but against amer⟨ica⟩ ⟨s⟩hould this sad contest be continued; the pressure of war ⟨would⟩ be sadly felt, and discontent would rapidly and alarmingly spread and increase, I think.
        The declaration of war astonished and grieved me; but whatever reasons there might have been at that time, how greatly is every thing changed since! Surely a wise government changes its measures, when a total change of circumstances takes place. The embargo was repealed. May the declaration of war, as it were, be repealed; seeing that objects which might appear to some persons to be attainable then, can not appear so now—seeing also that perhaps never circumstances will occur again like those which led to the orders in council, &c. seeing that peace in europe puts a stop to the practice of impresment; that nothing which is reciprocal in name can be deemed contrary to the independence of the Nation; that in fact hospitable america has deprived G.B. and Ireland of a large number of inhabitants and sailors; that it may even appear altogether becoming for civilised nations to deliver up each other’s criminals and deserters; and many other considerations.
        Is not this land already more extensive than appears desirable to the thinking Republican? and may not the blessed endeavours of christian missionaries favoured by lasting peace effect the most happy change among the differend tribes of indians? Delightful it is to hear what has been done by their instrumentality among the Indians, Esquimaux, &c. and how large numbers of our neglected fellow-men dread and abhor all murder and war when they become acquainted with the gospel of peace and love. Indeed ought not the thinking christian to feel that he stands in the relation of neighbour towards every human being whose happiness he is enabled to promote in any manner, be the same red or black, countryman or living under an enemy’s government; and that he is bound to love him as himself? Is not a certain report mentioning the extermination of vanquished Creeks horrible indeed?
        Whatever be the wrongs of the english government, however unjust some pretensions might appear, the question surely ought never to be, what is America’s right? what wrongs has America to avenge? but rather,

is it in the present circumstances expedient, is it necessary, can it not be avoided, that america continue to suffer that dreadful evil war, with its innumerable and lasting dangers and ⟨di⟩stressing consequences, and be deprived of all those very ⟨gr⟩eat advantages which peace would now afford her? a⟨nd is⟩ not now this bloodshed sinful?
        Powerful governments yield in a manner to the claims of the barbarian powers, war with them not being expedient. Do not they act the wiser part?
        I hope and trust you will take well these my free words of truth, and excuse the language. I can not express my self neither in english nor french so properly and civilly as I could wish.
        May soon, very soon, bloodshed here be at an end! And may the Lord send down his dearest blessings upon you! His holy will be done!
        
          Maria Aletta Hulshoff.
          A native of Holland
        
      